DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the conductive contacts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends on claim 10 but claim 10 does not disclose the limitation of “conductive contacts”.  The examiner suggest changing claim 12 to “The 3D neural network of claim 11, wherein the conductive contacts” since claim 11 does discloses the limitation of “conductive contacts”.
Claim 14 recites the limitation "gate terminals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggest changing claim 14 to “The 3D neural network of claim 13, wherein the 3D neural network further forms a first neural network layer and wherein the conductive contacts are connected between the output neurons and a gate terminals of select transistors associated with a second neural network layer”.


Allowable Subject Matter
Claims 1-11 and 16-17 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a plurality of synapse lines having a second orientation and passing through the synapse layers; synapse elements connected between the synapse layers and synapse lines, and wherein each synapse element includes a programmable resistive element; a plurality of output neurons; and a plurality of select transistors connected between the synapse lines and the output neurons, and wherein gates of the select transistors receive input signals. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming vertical channels on the select gates, wherein landing pads are formed on top of the vertical channels; forming multiple synapse layers on top of the select gates; and forming synapse lines through the synapse layers, wherein the synapse lines connect to corresponding landing pads. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Or-Bach et al. (US Patent Appl. Pub. No. 2017/0117291 A1).  Or-Bach discloses similar invention but Or-Bach does not discloses the device wherein a plurality of synapse lines having a second orientation and passing through the synapse layers; synapse elements connected between the synapse layers and synapse lines, and wherein each synapse element includes a programmable resistive element; a plurality of output neurons; and a plurality of select transistors connected between the synapse lines and the output neurons, and wherein gates of the select transistors receive input signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895